COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                           ORDER

Appellate case name:     Raul Rodriguez v. The State of Texas

Appellate case number:   01-12-00688-CR

Trial court case number: 1348372

Trial court:             178th District Court of Harris County

       The State has filed an Unopposed Motion to Designate Issues for Oral Argument. The
motion is GRANTED as follows: while the panel may make inquiries regarding any of the issues
presented, the panel would like the focus of the argument to be on issues 1 through 4.
       It is so ORDERED.

Judge’s signature: /s/ Rebeca Huddle
                   Acting individually     Acting for the Court


Date: March 18, 2014